Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Previous office action dated 2/17/22 noted originally filed disclosure of pending application containing subject matters distinguished from prior arts cited, but drawing and specification of original filed application contained clerical typo and informalities, with mismatched referencing terminologies between labeled components from drawing and specification versus claimed terms (for example, reference label “LE12” in drawing and specification claimed as “2-1” sub-lead line instead in claim languages), introducing indefiniteness. 35 U.S.C. 112 rejections were raised identifying all issues.
	In response dated 5/17/22, applicant has amended drawing and specification, to correct clerical informalities, and to add or correct certain reference labels. Additionally, applicant has made various amendments to claims clarify the features being claimed and to match claimed feature with disclosed subject matter. No new matter was added.
	Upon further search, review and consideration, additional informalities were identified, an examiner’s amendment to the record appears below to correct additional informalities and to clarify claimed subject matter. 
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Michael Curry on 6/30/22. 
	Corresponding support for amended claims may be found at least in fig. 6, 17-20, paragraphs 113-121 and 149-161 of published specification. 

    PNG
    media_image1.png
    933
    951
    media_image1.png
    Greyscale
 
The following examiner’s amendment are based on latest filed set of claims on 5/17/22, claims 1, 4, 6, and 18 are amended, the remaining claims are unchanged: 

1. (Currently amend) A display device comprising: 
a display panel comprising a display area and a panel pad area around the display area; 
a first circuit board having a first end attached to the panel pad area; and 
a second circuit board attached to a second end of the first circuit board,
 wherein the panel pad area comprises a plurality of panel signal lines,
 wherein the second circuit board comprises a plurality of circuit signal lines, 
wherein the first circuit board comprises: 
a first line layer coupled with the plurality of panel signal lines, the first line layer comprising a plurality of first lead lines, 
an insulating layer on the first line layer and comprising via holes, 
a second line layer on the insulating layer, at least a first part of the second line layer electrically connected to the first line layer through the via holes, and 
a driving integrated circuit on the second line layer and electrically connected to at least a second part of the second line layer, 
wherein the second line layer comprises a plurality of second lead lines connected to at least one of the circuit signal lines, the driving integrated circuit, and the panel signal lines,
wherein the second lead lines comprise[[,]]: 
a first sub-lead line configured to supply a scan-high voltage signal from the driving integrated circuit to the panel signal lines, 
a second sub-lead line configured to supply a scan-low voltage signal from the driving integrated circuit to the panel signal lines, 
a third sub-lead line physically connected to the driving integrated circuit,
a fourth sub-lead line separated from the third sub-lead line in a first direction,
a fifth sub-lead line spaced apart from the third sub-lead line in a second direction intersecting the first direction, and 
a sixth sub-lead line spaced apart from the fourth sub-lead line in the second direction, wherein the fifth sub-lead line and the sixth sub-lead line and are electrically connected to the second circuit board and 
wherein the second direction is toward the second circuit board from the [[a]] first lead lines.

4. (Currently amended) The display device of claim 3, wherein the plurality of second lead lines comprises a seventh sub-lead line on one side of the third sub-lead line and the fifth sub-lead line in the first direction, and a eighth sub-lead line and a ninth sub-lead line on an opposite side thereof in the first direction, wherein the seventh sub-lead line electrically connects a circuit signal line with the driving integrated circuit, and wherein the eighth sub-lead line and the ninth sub-lead line electrically connects the circuit signal lines with [[a]]the second lead lines.

6. (Currently amended) The display device of claim 5, wherein the plurality of first second lines comprise a tenth sub-lead line on one side of the first sub-lead line and the second sub-lead line in the first direction, and a eleventh sub-lead line and a twelfth sub-lead line on another side thereof in the first direction, 
wherein the tenth sub-lead line is electrically connected to the driving integrated circuit, and 
wherein the eleventh sub-lead line is electrically connected to the eighth sub-lead line, and wherein the twelfth sub-lead line[[.]] is electrically connected to the ninth sub lead line.

18. (Currently amended) A printed circuit board comprising: 
a first line layer; 
an insulating layer on the first line layer and comprising via holes; 
a second line layer on the insulating layer and electrically connected to the first line layer through the via holes; and 
a driving integrated circuit on the second line layer and electrically connected to the second line layer, 
wherein the second line layer comprises a first line group located on a side of the driving integrated circuit in a first direction to be connected to the driving integrated circuit and spaced apart from one another in a second direction intersecting the first direction, and a second line group located on an opposite side of the driving integrated circuit in the first direction to be connected to the driving integrated circuit, 
wherein each of the first line group and the second line group comprises a plurality of sub-lead lines, 
wherein the first line group comprises[[,]]: 
a first sub-lead line configured to supply a scan-high voltage signal from the driving integrated circuit to panel signal lines, and 
a second sub-lead line configured to supply a scan-low voltage signal from the driving integrated circuit to the panel signal lines, 
wherein the second line group comprises[[,]]: 
a third sub-lead line physically connected to the driving integrated circuit, 
a fourth sub-lead line separated from the third sub-lead line in a first direction, 
a fifth sub-lead line spaced apart from the third sub-lead line in a second direction intersecting the first direction, and 
a sixth sub-lead line spaced apart from the  fourth sub-lead line in the second direction, and wherein the second direction is toward the second line group from the driving integrated circuit.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 and dependent claims thereof, prior art Lee (US 2014/0312486) discloses the general concept of a chip-one-film package including integrated driver circuit chip disposed on a first circuit board arranged between display panel and a second circuit board, with a plurality of first lead lines connecting driver circuit chip with display panel signal pads and a plurality of second lead lines connection driver circuit chip with the second circuit board in general (see fig. 1, fig. 3, paragraphs 66-68, circuit chip 210 with signal lines SL1 and SL2).
However, none of cited prior arts, alone or in combination, discloses as a whole:
a first circuit board having a first end attached to the panel pad area; and a second circuit board attached to a second end of the first circuit board,
a second line layer on the insulating layer, at least a first part of the second line layer electrically connected to the first line layer through the via holes, and 
wherein the second line layer comprises a plurality of second lead lines connected to at least one of the circuit signal lines, the driving integrated circuit, and the panel signal lines,
wherein the second lead lines comprise: 
a first sub-lead line configured to supply a scan-high voltage signal from the driving integrated circuit to the panel signal lines, 
a second sub-lead line configured to supply a scan-low voltage signal from the driving integrated circuit to the panel signal lines, 
a third sub-lead line physically connected to the driving integrated circuit,
a fourth sub-lead line separated from the third sub-lead line in a first direction,
a fifth sub-lead line spaced apart from the third sub-lead line in a second direction intersecting the first direction, and 
a sixth sub-lead line spaced apart from the fourth sub-lead line in the second direction, wherein the fifth sub-lead line and the sixth sub-lead line and are electrically connected to the second circuit board and 
wherein the second direction is toward the second circuit board from the first lead lines.
Regarding independent claim 18 and dependent claims thereof, prior art Lee (US 2014/0312486) discloses the general concept of a chip-one-film package including integrated driver circuit chip disposed on a first circuit board arranged between display panel and a second circuit board, with a plurality of first lead lines connecting driver circuit chip with display panel signal pads and a plurality of second lead lines connection driver circuit chip with the second circuit board in general (see fig. 1, fig. 3, paragraphs 66-68, circuit chip 210 with signal lines SL1 and SL2).
However, none of cited prior arts, alone or in combination, discloses as a whole: 
a driving integrated circuit on the second line layer and electrically connected to the second line layer, 
wherein the second line layer comprises a first line group located on a side of the driving integrated circuit in a first direction to be connected to the driving integrated circuit and spaced apart from one another in a second direction intersecting the first direction, and a second line group located on an opposite side of the driving integrated circuit in the first direction to be connected to the driving integrated circuit, 
wherein each of the first line group and the second line group comprises a plurality of sub-lead lines, 
wherein the first line group comprises: 
a first sub-lead line configured to supply a scan-high voltage signal from the driving integrated circuit to panel signal lines, and 
a second sub-lead line configured to supply a scan-low voltage signal from the driving integrated circuit to the panel signal lines, 
wherein the second line group comprises: 
a third sub-lead line physically connected to the driving integrated circuit, 
a fourth sub-lead line separated from the third sub-lead line in a first direction, 
a fifth sub-lead line spaced apart from the third sub-lead line in a second direction intersecting the first direction, and 
a sixth sub-lead line spaced apart from the fourth sub-lead line in the second direction, and wherein the second direction is toward the second line group from the driving integrated circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEIJIE SHEN/Examiner, Art Unit 2694      


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694